UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6617



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


MARCUS DION MCKOY,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CR-99-57-HO, CA-02-144-H)


Submitted:   August 14, 2003                 Decided:   August 21, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marcus Dion McKoy, Appellant Pro Se. Mary Jude Darrow, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Marcus Dion McKoy seeks to appeal the district court’s order

dismissing his 28 U.S.C. § 2255 (2000) motion. McKoy cannot appeal

this order unless a circuit judge or justice issues a certificate

of appealability, and a certificate of appealability will not issue

absent a “substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).     A habeas appellant meets

this standard by demonstrating that reasonable jurists would find

that    his   constitutional   claims   are   debatable   and   that   any

dispositive procedural rulings by the district court are also

debatable or wrong.    See Miller-El v. Cockrell, 537 U.S. 322,         ,

123 S. Ct. 1029, 1039 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.), cert. denied,

534 U.S. 941 (2001). We have independently reviewed the record and

conclude McKoy has not made the requisite showing. Accordingly, we

deny a certificate of appealability and dismiss the appeal.            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                DISMISSED




                                    2